Citation Nr: 1025479	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lung condition, claimed 
as severe asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the Veteran's claims for service connection 
for a skin condition and for severe asthma with lung condition.  
He perfected appeals to both denials.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in July 2009; a transcript 
of the hearing is associated with the claims file.  During this 
hearing, the Veteran withdrew his claim of entitlement to service 
connection for a skin condition.  See 38 C.F.R. § 20.204(b) 
(2009).  Therefore, this issue is no longer in appellate status.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible lay evidence, 
establishing daily exposure to coal fumes and dust from the 
furnace in his barracks at Fort Gordon, Georgia.

2.  Competent medical evidence establishes a nexus between the 
Veteran's current lung condition (asthma) and his in-service 
exposure to burning coal.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for a lung condition are met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) defined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In this decision, the Board grants the Veteran's claim of service 
connection for a lung condition.  As such, no discussion of VA's 
duty to notify or assist is necessary.

Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

As noted above, direct service connection requires evidence of a 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  VA treatment records show a diagnosis of, and 
treatment for, asthma with severe obstructive lung disease.  Thus 
the current disability requirement has been satisfied.

Direct service connection also requires competent and credible 
evidence of an in-service occurrence or aggravation of a disease 
or injury.  Id.  The Veteran's service treatment records do not 
show complaints of, or treatment for, a lung condition or asthma 
during his military service.  In various statements and during 
his testimony, the Veteran contends that he was exposed to 
burning coal fumes/dust daily while stationed at Fort Gordon, 
Georgia, for six months.  His DD Form-214 confirms that he was 
stationed at Fort Gordon.  In his February 2009 notice of 
disagreement (NOD), the Veteran stated that the coal burning 
furnaces in the barracks emitted soot and dust that he, in turn, 
inhaled daily.  Likewise, during his July 2009 hearing, the 
Veteran described waking up every morning with "black stuff" 
inside his nose from the furnace.  He also reported that there 
were a lot of piles of coal outside in back of the barracks and 
that each barrack had its own furnace.  The Veteran recalled 
seeing the furnace that heated his barrack, but it was just an 
old furnace with only a hole inside, without any filters.  The 
Board finds that the Veteran is competent to present lay evidence 
with regards to the circumstances of his service, specifically 
the presence of coal-burning furnaces in the barracks and 
attendant fumes/soot/dust and the "black stuff" in his nose.  
See 38 C.F.R. § 3.159(a)(2)(lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The issue then becomes whether the 
Veteran's lay evidence is credible.  Although the records does 
not contain any corroborating objective evidence with regard to 
the furnace in the barracks at Fort Gordon, the Board finds the 
VA treating physician's notes with regard to the 
disproportionality of the Veteran's obstructive lung disease to 
his reported brief smoking history of five cigarettes a day for 
one year forty years ago to be compelling.  Thus, the in-service 
injury requirement has been satisfied.

The third and final requirement for direct service connection is 
a nexus between an in-service injury or disease and the current 
disability.  Davidson, 581 F.3d 1313.  As the Veteran has 
stated, during his hearing and in his NOD, that he started with a 
little difficulty breathing but it always got worse and worse 
until he reported it in 1998.  In an August 2008 letter, his VA 
treating physician stated that the Veteran has severe asthma and 
that his symptoms started while he was in the military when he 
was exposed to large amounts of pollutants.  She added that, 
prior to military service, he had no respiratory problems.  This 
VA physician opined that it is highly likely that his asthma was 
caused by exposure to pollutants during his military service.  
Thus, resolving all doubt in the Veteran's favor, the Board 
concludes that the nexus requirement for direct service 
connection is satisfied and, thus, service connection for a lung 
condition is granted.


ORDER

Service connection for a lung condition (diagnosed as severe 
asthma with chronic obstruction) is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


